Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/27/2022 has been entered. Claims 1-17 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being obvious over Artelsmair (US 9833857) in view of Murayama (JP 2007090390) with citations made to attached machine translations.
Regarding claim 1, Artelsmair teaches a method for scanning a workpiece surface of a metal workpiece prior to performing a welding operation on the workpiece surface, comprising: prior to performing a welding operation on the workpiece, moving a blowtorch having a welding wire electrode (Col. 10 lines 35-36 welding torch, non-melting electrode) relative to the workpiece surface to determine scanning values (Col. 1 lines 20-21 moving the welding head to position on workpiece), and repeatedly moving a wire end of the welding wire electrode towards the workpiece surface (Col. 4 lines 15-19 moving welding head to position on workpiece, wire moved out of the welding head), in each case moving the wire end until contact of the wire end with the metal workpiece at a scanning position on the workpiece surface of the metal workpiece is detected (Col. 8 lines 40-46 contact between welding head and workpiece), and then moving the wire end of the welding wire electrode away from the workpiece at the scanning position (Col. 11 lines 65- 66 wire retracted into welding head), but is silent multiple scanning positions, on detecting, by means of the blowtorch, scanning values at the multiple scanning positions, including detecting scanning values multiple times at one or more of the multiple scanning positions, to determine scanning measurement errors in the scanning values.
Murayama teaches multiple scanning positions ([0028] pre-sensing step 104,  and detecting, by means of the blowtorch, scanning values at the multiple scanning positions ([0028] touch sensing a plurality of times), including detecting scanning values multiple times at one or more of the multiple scanning positions([0028] previously sensed point is sensed again) , to determine scanning measurement errors in the scanning values ([0028] assembly error detected by sensed positions, same point is sensed and corrected).
Artelsmair and Murayama are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Artelsamir to incorporate the teachings of Murayama to have information on scanning positions be obtained multiple times in order to be able to determine the assembly error of the member through sensed positions (Murayama [0028]).
Regarding claim 5, Artelsmair and Murayama teach the method according to claim 1, and Arteslmair teaches wherein the welding wire electrode is conveyed by drive rollers (Col. 12 lines 9-13 welding wire moved via two rollers 32) but is silent on as a function of the determined scanning measurement errors to reduce scanning measurement errors.
However, Murayama teaches as a function of the determined scanning measurement errors to reduce scanning measurement errors  ([0028] assembly error detected by sensed positions, same point is sensed and corrected).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsamir to incorporate the teachings of Murayama to determine scanning errors in order to be able to determine the assembly error of the member through sensed positions (Murayama [0028]).
Regarding claim 6, Artelsmair and Murayama teach the method according to claim 1, and Artelsmair teaches wherein the welding wire electrode is conveyed by drive rollers (Col. 12 lines 9-13 welding wire moved via two rollers 32) and a movement of the welding wire electrode is detected to monitor a force transmission exerted on the welding wire electrode by the drive rollers at a contact point of a wire surface of the welding wire electrode (Col. 17 lines 30-35 detection of slippage of the wire from the roller, slippage is indicative of movement of the welding wire which can be used to monitor force transmission).
Regarding claim 10, Artelsmair and Murayama teach the method according to claims 1, and Artelsmair teaches the welding wire electrode projecting from the blowtorch and used for scanning the workpiece surface is conveyed out of the blowtorch by a predetermined length (Col. 11 lines 63-67, Col. 12 line 1 wire moved out of welding head)  and then cut to length (Col. 22 lines 4-11 wire cut to specified length) wherein, after one or more of a predetermined scanning operating time elapses, a predetermined scanning distance is achieved and a predetermined number of scanning values is achieved (Col. 22 lines 4-11cut after 5 cycles, being a predetermined time).
Regarding claim 16, Artelsmair and Murayama teach the method according to claim 1, and Artelsmair teaches wherein the an electrical voltage applied to the wire end of the welding wire electrode is set to a defined value before the workpiece surface is scanned (Col. 4 lines 41-46 test voltage applied), and during the scanning of the workpiece surface of the workpiece the electric voltage is applied, unregulated, to the wire end of the welding wire electrode (Col. 4 lines 41-46 drop voltage detected during welding), in such a way that, after electric contact of the wire end with the workpiece surface is detected from the an electric current flowing as a result of an electric short circuit, the thermal stress on the welding wire electrode is kept low (Col. 7 lines 6-12 current flow, thermal energy kept low for no melting of the welding wire).
Regarding claim 17, Artelsmair teaches a scanning device for a welding apparatus for scanning a workpiece surface of a metal workpiece, wherein the scanning device is suitable for moving a blowtorch having a welding wire electrode relative to the workpiece surface to be scanned of the workpiece to determine scanning values (Col. 10 lines 35-36 welding torch, non-melting electrode), and in doing so repeatedly moving a wire end of the welding wire electrode  initially towards the workpiece surface, in each case until contact with the metal workpiece at a scanning position on the workpiece surface of the metal workpiece is detected (Col. 4 lines 15-19 moving welding head to position on workpiece, wire moved out of the welding head), but is silent on and subsequently moving the wire end of the welding wire electrode back, wherein the  scanning device is configured and operable to detect scanning values at scanning positions on the workpiece surface of the metal workpiece, multiple times to determine scanning measurement errors automatically.
However, Murayama teaches subsequently moving the wire end of the welding wire electrode back, wherein  the scanning device is configured and operable to detect scanning values at scanning positions on the workpiece surface of the metal workpiece, multiple times to determine scanning measurement errors automatically ([0028] touch sensing a plurality of times, touching the wire to base material,  detect error).
It would have been obvious to have modified Artelsamir to incorporate the teachings of Murayama to have information on scanning positions be obtained multiple times in order to be able to determine the assembly error of the member through sensed positions (Murayama [0028]).
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Artelsmair (US 9833857) in view of Murayama (JP 2007090390) and in further view of Magnasco (US 20190047068).
Regarding claim 2, Artelsmair and Murayama teach the method according to claim 1, and are silent on wherein the wire end of the welding wire electrode projects out of the blowtorch and is moved forwards and backwards with at least one of an adjustable movement profile and an adjustable movement frequency (Col. 11 lines 65- 66 wire moved out and retracted into welding head) but is silent on at least one of an adjustable movement profile and an adjustable movement frequency (Magnasco [0045]).
However, Magnasco teaches at least one of an adjustable movement profile and an adjustable movement frequency [0044] continuously obtaining profile on work piece)
It would have been obvious to have modified Artelsmair and Murayama to incorporate the teachings of Magnasco to have an adjustable movement profile in order to have a welding path and welding direction that is able to manually adjusted by an operator in any situation (Magnasco [0045]).

Claims 3, 4, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being obvious over Artelsmair (US 9833857) in view of Murayama (JP 2007090390) in further view of Domori (WO 2018092196).
Regarding claim 3, Artelsmair and Murayama teach the method according to claim 1, Artelsmair teaches wherein the blowtorch having the welding wire electrode (Col. 1o lines 35-36 welding torch, non-melting electrode) is moved on a scanning path relative to the workpiece surface of the metal workpiece (Col. 4 lines 15-19 moving the welding head) but is silent on to determine first scanning values at scanning positions and subsequently on the same scanning path to determine second scanning values at the scanning positions.
However, Domori teaches determining first scanning values at scanning positions and subsequently on the same scanning path to determine second scanning values at the scanning positions ([0030] initial position stored, next position stored, contact or non-contact values stored at each position).
Artelsamir, Murayama, and Domori are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair and Murayama to incorporate the teachings of Domori to detect first and second values at the scanning positions to have a means for continuously detecting information on contact and non-contact during operation (Domori [0020]).
Regarding claim 4, Artelsmair and Murayama teach the method according to claim 3, but Artelsmair is silent on the first scanning values determined along the scanning path and the second scanning values determined along the scanning path are compared to determine scanning measurement errors.
Domori teaches the first scanning values determined along the scanning path and the second scanning values determined along the scanning path ([0030] initial position stored, next position stored, contact or non-contact values stored at each position).
It would have been obvious to have modified Artelsmair to incorporate the teachings of Domori to detect first and second values at the scanning positions to have a means for continuously detecting information on contact and non-contact during operation (Domori [0020]).
Murayama teaches the values are compared to determine scanning measurement errors ([0028] assembly error detected by sensed positions, same point is sensed and corrected).
It would have been obvious to have modified Artelsamir and Domori to incorporate the teachings of Murayama to compare scanning errors in order to be able to determine the assembly error of the member through sensed positions (Murayama [0028]).
Regarding claim 7, Artelsmair and Murayama teach the method according to claim 6, and Artelsmair teaches and the welding wire electrode is conveyed to a different contact point by the drive rollers to reduce resulting scanning measurement errors (Col. 4 lines 4-8 retraction of welding wire, moving the wire to a different contact point) but is silent on wherein a surface abrasion brought about by the drive rollers at the contact point of the wire surface of the welding wire electrode is automatically detected on the basis of the detected wire movement of the welding wire electrode.
However, Domori teaches a surface abrasion brought about by the drive rollers at the contact point of the wire surface of the welding wire electrode is automatically detected on the basis of the detected wire movement of the welding wire electrode ([0027] wire electrode and workpiece moved to come close to each other, detects first contact).
It would have been obvious to have modified Artelsamir and Murayama to incorporate the teachings of Domori have to detect surface abrasion by the moving of the welding wire in order to know in which case the workpiece and wire need to be separated (Domori [0027]).
Regarding claim 11, Artelsmair and Murayama teach the method according to claim 1, and Artelsmair teaches the welding wire electrode projecting out of the blowtorch and used for scanning the workpiece surface is conveyed out of the blowtorch by a predetermined length (Col. 11 lines 63-67, Col. 12 line 1 wire moved out of welding head) and then cut to length (Col. 22 lines 4-11 wire cut to specified length) but is silent on wherein, after surface abrasion of the wire surface of the welding wire electrode is detected.
However, Domori teaches after surface abrasion of the wire surface of the welding wire electrode is detected ([0027] wire electrode and workpiece come into contact).
It would have been obvious to have modified Artelsamir and Murayama to incorporate the teachings of Domori have to detect the surface abrasions in order to determine when to separate the workpiece from the wore electrode (Domori [0008]).
Regarding claim 12, Artelsmair and Murayama teach the method according to claim 1, but are silent on wherein mechanical contact of the wire end of the welding wire electrode with the workpiece surface of the workpiece is detected electrically.
However, Domori teaches wherein mechanical contact of the wire end of the welding wire electrode with the workpiece surface of the workpiece is detected electrically ([0008] contact detection unit, detects contact between workpiece and wire electrode).
It would have been obvious to have modified Artelsamir and Murayama to incorporate the teachings of Domori have to detect the surface abrasions in order to determine when to separate the workpiece from the wore electrode (Domori [0008]).

Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Artelsmair (US 9833857) in view of Murayama (JP 2007090390) in further view of Hillen (US 20170050258).
Regarding claim 8, Artelsmair and Murayama teach the method according to claim 1, but are silent on the welding wire electrode is conveyed by drive rollers driven by an electric motor, in which at least one of the motor speed and a motor current signal is monitored to detect the wire movement of the welding wire electrode.
However, Hillen teaches the welding wire electrode is conveyed by drive rollers driven by an electric motor ([0049] drive motor in wire feeder, [0056] wire feeding rollers), in which at least one of the motor speed and a motor current signal is monitored to detect the wire movement of the welding wire electrode ([0051] motor current used to adjust motor operation during welding, indicative of whether the welding wire is moving or not)
Artelsmair, Murayama, and Hillen are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair and Murayama to incorporate the teachings of Hillen  use a motor to drive the drive rollers and to use motor current to detect movement in order to maintain a set wire feed speed for the retractions and advancements of the welding wire while using the current to detect issues during the movement (Hillen [0049]). 
Regarding claim 13, Artelsmair and Murayama teach the method according to claim 1, but are silent on wherein mechanical contacting of the workpiece surface by the wire end of the welding wire electrode is detected by evaluating at least one of a motor speed signal and a motor current signal of the electric motor provided for driving the drive rollers.
However, Hillen teaches wherein mechanical contacting of the workpiece surface by the wire end of the welding wire electrode is detected by evaluating at least one of a motor speed signal and a motor current signal of the electric motor provided for driving the drive rollers ([0057] contact detected using motor current).
It would have been obvious to have modified Artelsamir and Murayama to incorporate the teachings of Hillen have to detect contact using motor current in order to trigger motor stoppage according to a current value being exceeded (Hillen [0051]).
Regarding claim 14, Artelsmair and Murayama teach the method according to claim 1, but are silent on wherein at least one of a movement profile and a movement frequency of the welding wire electrode are is adjusted as a function of a material of the welding wire electrode. 
However, Hillen teaches at least one of a movement profile and a movement frequency of the welding wire electrode are is adjusted as a function of a material of the welding wire electrode ([0072] parameters such as contact to work distance adjust to account for the impact of welding material differences).
It would have been obvious to have modified Artelsamir and Murayama to incorporate the teachings of Hillen have to adjust the movement of the wire based on the material in order to determine a normal current or torque value for the movement of the welding wire based on the given wire size, type, and retract speed (Hillen [0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Artelsmair (US 9833857) in view of Murayama (JP 2007090390) in further view of Domori (WO 2018092196) and Takashi (US 20110089146).
Regarding claim 9, Artelsmair and Murayama teach the method according to claims 1, and Artelsmair teaches the method according to claim 1, wherein the welding wire electrode is conveyed by drive rollers but is silent on and a surface abrasion of the wire surface of the welding wire electrode, brought about by the drive rollers at a contact point of the welding wire electrode, is detected from a distinctive noise in at least one of a motor speed signal.
Domori teaches a surface abrasion of the wire surface of the welding wire electrode, brought about by the drive rollers at a contact point of the welding wire electrode ([0027] wire electrode and workpiece moved to come close to each other, detects first contact).
It would have been obvious to have modified Artelsamir and Murayama to incorporate the teachings of Domori have to detect surface abrasion by the moving of the welding wire in order to know in which case the workpiece and wire need to be separated (Domori [0027]).
Takashi teaches surface abrasion is detected from a distinctive noise in at least one of a motor speed signal ([0115] fast speed of electrode causing current or torque of servo motor to be greater, variation of current or torque caused by dynamic friction of the contact of the electrode, causing fluctuations or noise).
Artelsmair, Murayama, Domori, and Takashi are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair, Murayama, and Domori to incorporate the teachings of Takashi to use noise from a motor speed to indicate the surface abrasion in order to allow for the use of a faster speed of moving the electrode in order shorten the time required for detecting the surface position while detecting contact of the electrode with the workpiece (Takashi [0115]).

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Artelsmair (US 9833857) in view of Murayama (JP 2007090390) in further view of Burrows (US20180065204).
Regarding claim 15, Artelsmair and Murayama teach the method according to claim 1, but are silent on wherein the wire end of the welding wire electrode forms a tool reference point, TCP, which is calibrated by means of a calibrating body to reduce scanning measurement errors.
However Burrows teaches wherein the wire end of the welding wire electrode forms a tool reference point, TCP, which is calibrated by means of a calibrating body to reduce scanning measurement errors ([0063]  calibrated scanning head to determine a defined coordinate position of the electrode tip).
It would have been obvious to have modified Artelsamir to incorporate the teachings of Murayama to have a reference point for calibration in order to control the component edge and surface location in relation to the electrode to benefit weld quality (Burrows [0002]).

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments towards claims 1 and 17, that Murayama (US 4970362) would not have been obvious to combine with Artelsmair (US 9833857) and the combination of the two references would not teach the amended limitations,  the newly cited reference, Murayama (JP 2007090390), is used to overcome the arguments. 
In response to applicant's argument towards claim 6, that the slippage of the wire, which is indicative of the wire’s movement of Artelsmair, does not relate to the force transmission of the welding wire, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claim limitations specify monitoring the movement of the wire, as Artelsmair teaches in Col. 12 lines 9-13, which would have the same functionality to be used to determine the force transmitted on the welding wire. 
Regarding the applicant’s argument towards claim 10, that Murayama does not teach the limitations of the claim, the limitation is found to be taught in Artelsmair, as Artelsmair teaches cutting the wire after five cycles, which would be a predetermined time period.
Regarding the applicant’s argument towards claim 10, that Murayama does not teach the limitations of the claim, the newly cited reference, Burrows (US20180065204), is used to overcome the arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/31/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761